        Case 4:20-cv-00446-SWW Document 4 Filed 04/24/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RICKY ASHLEY                                                            PLAINTIFF
ADC #099718

vs.                            NO. 4:20CV00446 SWW

DAVID L. EANES, JR., et al.                                           DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 24th day of April, 2020.



                                        Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
